RECORD IMPOUNDED

               NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NOS. A-1871-16T2
                                              A-1872-16T2

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,
                                        APPROVED FOR PUBLICATION

     Plaintiff-Respondent,                    October 30, 2018

                                           APPELLATE DIVISION
v.

P.O. and M.C.D.,

     Defendants-Appellants.
___________________________

IN THE MATTER OF THE
GUARDIANSHIP OF M.D.C.-O.
and J.E.C.-O., Minors.
___________________________

           Argued October 3, 2018 - Decided October 30, 2018

           Before Judges Koblitz, Ostrer and Mayer.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Family Part, Ocean County,
           Docket No. FG-15-0017-13.

           James P. Gentile, Designated Counsel, argued the
           cause for appellant P.O. (Joseph E. Krakora, Public
           Defender, attorney; James P. Gentile, on the brief).
           Laura Orriols, Designated Counsel, argued the cause
           for appellant M.C.D. (Joseph E. Krakora, Public
           Defender, attorney; Laura Orriols, on the briefs).

           Salima E. Burke, Deputy Attorney General, argued the
           cause for respondent (Gubrir S. Grewal, Attorney
           General, attorney; Jason W. Rockwell, Assistant
           Attorney General, of counsel; Salima E. Burke, on the
           brief).

           Keri L. Popkin, Assistant Deputy Public Defender,
           argued the cause for minors (Joseph E. Krakora,
           Public Defender, Law Guardian, attorney; Meridith A.
           Pollock, Deputy Public Defender, of counsel; Andrea
           N. Petrou, Assistant Deputy Public Defender, and Keri
           L. Popkin, of counsel and on the brief).

     The opinion of the court was delivered by

KOBLITZ, P.J.A.D.

     Defendants P.O. (Paula)1 and M.C.D. (Martin) appeal from the

December 22, 2016 judgment terminating their parental rights to their two

children M.D.C.-O. (Manuel), now fourteen years old, and J.E.C.-O. (Juan),

now nine years old. Defendants have a history with the New Jersey Division

of Child Protection and Permanency (Division) that stems back to 2007, and

includes substantiated instances of physical abuse, inadequate supervision,

neglect, and child endangerment. In March 2012, the children were moved to

1
   We use initials and pseudonyms to identify the parties to preserve the
confidentiality of these proceedings. R. 1:38-3(d)(12).


                                                                   A-1871-16T2
                                    2
a resource home, where they have remained to date. This family wishes to

adopt the two boys, and the children also desire to be adopted into this family.

      Defendants argue on appeal that the trial court erred in finding the

Division proved its case by clear and convincing evidence, and that their due

process rights were violated by the lack of notice and recorded proceedings for

many of the hearings, especially when their identified surrender was vacated.

We affirm the termination of parental rights for both defendants, substantially

for the reasons expressed on the record by the trial court. We emphasize,

however, the need to record all matters in child protective services litigation

resulting in an order, even when the parties present consent to the order. Also,

biological parents should be given notice when the Division seeks to vacate an

identified surrender.

      Paula and Martin moved to the United States from Peru in 2003; their

immigration status was undocumented, and they spoke only Spanish. Their

son Manuel was born in 2004. In September 2007, the Division received a

referral alleging that Martin physically abused Manuel. Paula reported that

Martin physically abused her as well. The Division placed Paula and Manuel

at Providence House, a shelter for domestic violence victims, where staff noted




                                                                        A-1871-16T2
                                      3
that Paula exhibited cognitive limitations.    Paula was institutionalized for

mental health issues.

      The Division was granted custody of Manuel and placed him in a

resource home. The Division offered services in Spanish to both defendants,

including batterers and anger management counseling, parenting classes,

supervised visitation and individual counseling.

      After fifteen months in placement, Manuel was reunited with defendants

in February 2009, the year Juan was born.           The Division substantiated

allegations of inadequate supervision of Juan in 2010. The children remained

in the home and the Division continued to provide services, including financial

assistance, clothing, beds for the children, baby supplies, transportation, and a

home-care aide. The Division closed the family's case in December 2010.

      On October 26, 2011, Juan, then two years old, was found walking

across the street unsupervised, and was nearly hit by several vehicles. Martin

told the Division that he had left the two children unsupervised because he

believed his wife would be home soon. Paula told police and the caseworker

that she had been out overnight, she knew Martin usually went to work at 5:00

a.m. and she did not get home until 9:30 a.m. Manuel, then barely seven years

old, stated that he put himself on the bus to school that morning. He was alone


                                                                        A-1871-16T2
                                      4
when he woke up and left his mother a note that read "mommy please come

home for my brother." Manuel "arrived [at] school upset," asking for help

because "he left his little brother at home crying" and "his parents were not

home." The Division conducted an emergency removal of the children from

the home.

      The Division arranged supervised weekly visits between defendants and

the children.     Between December 2011 and July 2012, Paula missed nine

visits; Martin missed four. In November 2011, after an evaluation, individual

and group psychotherapy were recommended for Paula.

      Between January and April 2012, Paula attended parenting group

meetings, where staff noted that her limited cognitive abilities inhibited her

participation.     In February 2012, the Division arranged for a psychiatric

evaluation of Paula, which resulted in a recommendation that she receive

psychological therapy, medication, and medication monitoring. Paula did not

schedule an appointment for these Division services, and thus did not receive a

prescription for psychotropic medication. In May 2012, the court ordered a

cognitive evaluation of Paula, which she failed to attend.

      The Division provided Martin with individual and anger management

counseling.      The Division also provided both defendants with family team


                                                                      A-1871-16T2
                                      5
meetings and transportation assistance. Therapeutic visitation began in May

2012. Paula missed two of the four therapeutic visitation sessions, and Martin

missed one.

      In July 2012, Paula and Martin were arrested for second-degree child

endangerment, N.J.S.A. 2C:24-4(a), stemming from the October 26, 2011

incident. Martin pled guilty to two counts of cruelty and neglect of children

under N.J.S.A. 9:6-3 in December 2012. Paula's charges were downgraded to

disorderly conduct; she pled guilty in May 2013, and was sentenced to time

served.

      Martin suggested three relatives as potential resource placements, but all

were ruled out by the Division. 2 Defendants identified the Rivas family as

another potential placement.

      Immigration and Customs Enforcement (ICE) transferred Martin to the

Essex County Jail in February 2013, and moved Paula there in May 2013. In



2
   Martin's aunt in Peru was eliminated because a home study could not be
completed. Pursuant to the Hague Convention on Protection of Children and
Co-operation in Respect of Intercountry Adoption, the home study would have
to be initiated by the Department of State, and only after defendants' parental
rights were terminated. See Convention on Protection of Children and Co-
operation in Respect of Intercountry Adoption art. 4(a), 14, May 29, 1993, 32
I.L.M. 1134.


                                                                       A-1871-16T2
                                      6
October 2013, Martin was removed3 and prohibited from entering, attempting

to enter, or being in the United States for a period of twenty years. Three

months later, Paula was removed and prohibited from returning for ten years.

       In December 2013, defendants, present by telephone with an interpreter

in the courtroom, and represented by counsel, entered into identified voluntary

surrenders of their parental rights to the Rivas family. 4 Paula confirmed she

understood that "in the event [Mrs. and Mr. Rivas] do not adopt your children

your parental rights will be reinstated and that litigation as to you will be

reopened[.]" Martin acknowledged his understanding that "his parental rights

could be reinstated . . . if [the Rivas family] decided not to adopt or were for

some reason unable to adopt."

       Visits between the Rivas family and the children had been instituted the

month before the voluntary surrender. In October 2014, ten months after the

surrender, and after bonding evaluations, the trial court ruled against moving

the children to the Rivas family. The court vacated the surrender, reinstated

defendants' parental rights, and reopened the guardianship litigation.

3
  See Padilla v. Kentucky, 559 U.S. 356, 364 n.6 (2010) ("The changes to our
immigration law have also involved a change in nomenclature; the statutory
text now uses the term 'removal' rather than 'deportation.'").
4
    Paula was located in the Essex County Jail and Martin in Peru.


                                                                         A-1871-16T2
                                       7
         In January 2015, the Division called Martin, who remained in Peru. The

Division discussed with Martin the services he would need for reunification.

The Division requested services through International Social Services (ISS),

which works with the Division to provide services to parents located outside of

the country. ISS provided Martin with the order vacating the surrender of

parental rights and a new application for legal representation. The Division

made referrals to ISS for services for Martin including a psychological

evaluation, a substance abuse evaluation, parenting classes, and counseling.

The Division caseworker who testified at trial confirmed that these services

were provided, based on reports she received from her counterpart in Peru.

The Division could not offer these services to Paula because both the Division

and ISS had no way to contact her after she left the United States.

         In January 2016, the Division arranged for psychological and bonding

evaluations, which revealed that the children share a "very close, supportive,

positive bond" with the resource family. Based on the advice of psychologist

Elise C. Landry, Ph.D., the Division arranged for Manuel to attend cognitive

behavioral therapy (CBT); he also resumed in-home counseling. The resource

family resisted engaging Manuel in CBT, but eventually complied under court

order.


                                                                       A-1871-16T2
                                       8
      In November 2016, a Division caseworker contacted Paula inadvertently

when calling Martin. Paula answered the phone, and indicated that she had

moved back in with Martin. Paula stated she was aware the Rivas family did

not adopt the children. She did not contact the Division further.

      Several witnesses testified that neither child speaks Spanish. Although

the Division placed the children in a Spanish-speaking resource home in 2012,

they do not speak Spanish in the home. Manuel has been diagnosed with a

language disorder.    He would have particular difficulty learning to speak

Spanish, which would be necessary if he were returned to Peru.

      In his comprehensive opinion, the trial court found the Division had

proven all four prongs of the best interests test, N.J.S.A. 30:4C-15.1(a), and

that termination of defendants' parental rights was in the children's best

interests. On this appeal, our review of the trial court's decision is limited.

We defer to his expertise as a Family Part judge, Cesare v. Cesare, 154 N.J.
394, 412 (1998), and we are bound by his factual findings so long as they are

supported by sufficient credible evidence. N.J. Div. of Youth & Family Servs.

v. M.M., 189 N.J. 261, 279 (2007). After reviewing the record, we conclude

that the court's factual findings are fully supported by the record and, in light

of those facts, his legal conclusions are unassailable.


                                                                        A-1871-16T2
                                       9
      The identified surrender order stated that bonding evaluations would be

performed and that defendants would be notified on a quarterly basis of the

status of the adoption, as long as they notified the Division of their current

address. Paula failed to keep in touch with the Division. Although Martin

attended the surrender hearing by telephone approximately one month after he

returned to Peru, a caseworker testified that the Division was unable to obtain

Martin's address or phone number after he was removed until January 2015,

after the surrender was vacated and the court ordered the Rivas family to

provide Martin's address and phone number. Subsequently, the Division and

ISS were able to locate Martin, although he often did not respond to phone

calls because he was at work.

      At the time of the termination trial, defendants, who were represented by

assigned counsel, participated telephonically from Peru, where they lived

together. Defendants did not complain that they had not been notified of the

pending vacation of their identified surrender, nor did they complain of not

receiving quarterly updates.

      On appeal, they argue that their procedural due process rights were

violated because they did not receive notice of the pending dissolution of the

identified surrender and because many of the hearings that resulted in orders


                                                                      A-1871-16T2
                                    10
issued that took place before their termination trial were not on the record.

Although these arguments were not brought before the trial court, we consider

them nonetheless because there was little the termination trial court could have

done to remedy the situation had it been raised timely, and the issues raise

important legal questions of "public interest." Zaman v. Felton, 219 N.J. 199,

226-27 (2014) (quoting Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234

(1973)).

      A "surrender" is the "voluntary relinquishment of all parental rights . . .

for purposes of allowing a child to be adopted . . . ." N.J.S.A. 9:3-38(j). In a

general surrender the parents give up their rights and are not entitled to notice

regarding further proceedings. N.J.S.A. 9:3-45 (b)(1), (2). In an "identified

surrender," as occurred here, the "person(s) as to whom the surrender is made

shall adopt the children. If for some reason the 'identified' persons are not able

to adopt the child, the surrender becomes 'void' and the parental rights of

surrendering parent(s) are reinstated." N.J. Div. of Youth and Family Services

v. D.M.B., 375 N.J. Super. 141, 145 (App. Div. 2005); see N.J.S.A. 9:3-38(j);

N.J.S.A. 9:3-41; N.J.S.A. 30:4C-23.

      Defendants argue, and we agree, that they should have been notified

before the identified surrender judgement was vacated. See R. 4:50-1. In fact,


                                                                         A-1871-16T2
                                      11
the court ordered the Division to give defendants regular updates on the

progress of the adoption proceeding. Where a court holds a hearing regarding

placement pursuant to a voluntary agreement, "[t]he court shall provide written

notice . . . to the parents or legal guardian of the child, the child or the child's

counsel, the child's temporary caretaker, the division, and any other party the

court deems appropriate." N.J.S.A. 30:4C-54 (emphasis added).

      The Division argues that it was the legal guardian after the identified

surrender, and therefore defendants did not have to be given notice. Because

the surrender was conditional in nature, we disagree with this interpretation of

the statute.   Unfortunately, defendants did not notify the Division of their

address, as directed by the surrender order, although Martin did keep in

telephone contact with the Rivas family. The Division should have sought a

court order earlier, to obtain Martin's contact information through the Rivas

family, in order to give him notice and the promised quarterly updates.

      Most importantly, every proceeding should have been placed on the

record. The fact that the parties present were in agreement with the provisions

of the orders entered is insufficient for appellate review and insufficient when

defendants, who were not present, were deeply affected by the orders. All

Children in Court (CIC) proceedings resulting in an order should occur on the


                                                                           A-1871-16T2
                                       12
record. Rule 1:2-2 requires all court proceedings to be recorded, with few

exceptions. "[A]ll proceedings in court shall be recorded verbatim except,

unless the court otherwise orders, settlement conferences, case management

conferences, calendar calls, and ex parte motions." R. 1:2-2. CIC proceedings

resulting in an order should not take place in chambers unless recorded, and

should not be viewed as "settlement conferences" or "case management

conferences."     This is especially true when the parents, who have not

unconditionally abandoned their rights, are not parties to the proceedings.

      The lack of notice or a court record is not fatal to the determination here.

Defendants' rights were restored, and they were parties to a full trial on the

merits. After seven years of separation from their biological parents, these two

boys are entitled to a permanent home.          The experts have unanimously

recommended adoption by the resource parents, and the trial court carefully

considered the proofs and arguments of all counsel and rendered a considered

decision based on the evidence submitted.

      Affirmed.




                                                                         A-1871-16T2
                                      13